                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
                                                    271 Cadman Plaza East
                                                    Brooklyn, New York 11201

                                                    September 17, 2020
By ECF
Honorable Frederic Block
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Gimadiev v. Azar, Civil Action No. 20-cv-4248 (Block, J.) (Mann, M.J.)

Dear Judge Block:

       In advance of Friday’s telephonic oral argument, the Government respectfully informs the
Court of a development in the above-referenced matter.

        On Monday, the Government filed its opposition to Plaintiff’s motion for a temporary
restraining order. See Dkt. Nos. 8, 9. As part of its opposition, the Government relied on a
declaration from Dr. Emily Pieracci of the U.S. Department of Health and Human Services,
Centers for Disease Control and Prevention. See Dkt. No. 9. In Dr. Pieracci’s declaration, she
stated, inter alia, that, “[u]pon information and belief and based on [the JFK Aeroflot Cargo
Manager’s] representations, the exporters of record for the 9 declared dogs would be willing to
accept these dogs if returned to Russia. While not confirmed by CDC, there is no reason to suspect
that the same exporter would be unwilling to accept the 2 additional undeclared dogs concealed in
Mr. Gimadiev’s carry-on baggage.” Dkt. No. 9, Pieracci Decl. ¶ 32.

        This morning, CDC was forwarded an email from Aeroflot’s Cargo Manager. See Email,
annexed hereto. The email confirmed that 4 individuals (Elena Kurakova, Anna Schmidt, Svetlana
Emelynova and Elizaveta Klisova) were requesting the return of 6 of the 11 dogs to Russia. Three
of these individuals (Elena Kurakova, Anna Schmidt, and Svetlana Emelynova) were listed as
“exporters” on the Certificate of Veterinary Inspection. The fourth individual (Elizaveta Klisova)
was not listed as an exporter but CDC has corresponded with this individual in Russia in the past
regarding CDC’s requirements for importing dogs into the United States. The six dogs are Umnitsa
Razumnitsa (Yorkshire Terrier), Uti-Puti Knopochka (Yorkshire Terrier), Everything’s Evil
nevskih Ostrovov (Dalmatian), Excentric Gold Abigail (Golden Retriever), Dazzling Shine
Olympia (Yorkshire Terrier), and Dazzling Shine Oceanic Larimar (Yorkshire Terrier). The last
two dogs (both Yorkshire Terriers) are the two dogs that had been undeclared and concealed in
Plaintiff’s carry-on baggage. Further, the breeders “ask” that the dogs be returned “back to
Moscow on the next flight.” See id.
        As indicated in the Dr. Pieracci’s declaration, based on conversations between CDC and
the JFK Aeroflot Cargo Manager, CDC believes that the dog breeders for the remaining five
declared dogs—Furzhe Angel Ice (Doberman), Ataka Rajana Aura Victory (Doberman), Zveroboy
(Doberman), Wonderful Baby Bailey’s Mint (Yorkshire Terrier), and Wonderful Baby Blue
Diamond (Yorkshire Terrier)—would be willing to accept responsibility for these dogs upon
returning them to Russia.

        Accordingly, given today’s development, and for the reasons set forth in the Government’s
opposition to Plaintiff’s motion, the Court should deny Plaintiff’s motion for a temporary
restraining order.

                                                    Respectfully submitted,

                                                    SETH DUCHARME
                                                    Acting United States Attorney

                                            By:             /s/
                                                    Joseph A. Marutollo
                                                    Paulina Stamatelos
                                                    Assistant U.S. Attorneys
                                                    (718) 254-6288/6198
                                                    joseph.marutollo@usdoj.gov
                                                    pauline.stamatelos@usdoj.gov

Encl.




                                               2
